                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:20-CR-88-BO-l


UNITED STATES OF AMERICA                       )
                                               )                      ORDER
       V.                                      )
                                               )
JAMIE CHRISTOPHER HENDERSON                    )


       This matter is before the Court on defendant's motions for disclosure of Rule 404(b)

evidence, for early disclosure of Brady/Giglio material , and to sequester witnesses. For the

following reasons, defendant's motion for 404(b) disclosure is granted, his motion for early

Brady/Giglio disclosure is granted in part and denied in part, and his motion to sequester witnesses

is denied without prejudice.

                                         BACKGROUND

       On May 13 , 2020, a grand jury indicted defendant Jamie Christopher Henderson with one

count of conspiracy to distribute and possess w ith the intent to distribute five kilograms or more

of cocaine, in violation of 2 1 U .S.C. § 846; one count of possession with the intent to distribute a

quantity of cocaine base (crack) and a quantity of cocaine, in violation of 21 U.S.C. 84l(a)(l);

possession of a firearm in furtherance of a drug-trafficking crime, in violation of 18 U.S.C. §

924(c)(l)(A); and possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§

922(g)(l), 924. On November 13 , 2020, a superseding indictment was issued, charging defendant

with the same four counts and an additional count of possession of a firearm in furtherance of a

drug-trafficking charge. Ahead of his arraignment, defendant filed a variety of pretrial motions.

The government has responded, and the motions are ripe for disposition.




            Case 7:20-cr-00088-BO Document 81 Filed 08/19/21 Page 1 of 4
                                            DISCUSSIO

Motion for Disclosure of All Rule 404(b) Evidence

        Defendant seeks an order requiring the government to give notice of its intent to

introduce evidence that falls under Rule 404(b) of the Federal Rules of Evidence. Defendant

requests that the government "di sclose the substance of any evidence it intends to introduce

against [him] pursuant to Rul e 404(b) of the Federal Rul es of Evidence. " DE 29. Defendant is

entitled to the general nature of the evidence it intends to introduce at trial with reasonable

notice. Fed. R. Evid. 404(b). Therefore, defendant 's motion is granted. The government is

ordered to notify defendant of the general nature of any Rule 404(b) evidence it intends to offer

at trial within ten days of the date trial is scheduled to begin.

Motion for Brady and Giglio Information

        Defendant seeks information that he claims he is entitled to under Brady v. Maryland,

373 U.S. 83 ( 1963), United States v. Giglio, 405 U.S. 150 (1972), and their progeny. Under

Brady, the government has an affirmative obligation to produce evidence that is "both favorable

to an accused and 'material to either guilt or punishment. "' United States v. Bagley, 473 U.S.

667, 674 (1985) ; Brady, 373 U.S. at 87. The government must also disclose evidence that could

potentially be used to impeach or discredit a government witness. Giglio , 405 U.S. at 154. This

evidence must be produced " in time for its effective use at trial. " United States v. Smith Grading

& Paving, Inc., 760 F.2d 527, 532 (4th Cir. 1985); see United States v. Jeffers, 570 F.3d 557, 573

(4th Cir. 2009). Therefore, defendant 's motion seeking early disclosure of Brady and Giglio

materials is granted in part. The government shall produce Brady and Giglio materials on a

prompt, ongoing basis. However, this Court determines that the evidence does not need to be

produced sixty days before trial is scheduled to begin for it to be " in time for its effective use at



                                                   2
           Case 7:20-cr-00088-BO Document 81 Filed 08/19/21 Page 2 of 4
trial. " The government shall disclose all materials required to be disclosed under those doctrines

no later than seven days before trial is schedu led to begin.

Motion for Sequestrat ion of Witnesses

       In anticipation of trial , defendant seeks an order requiring the sequestration of the

government's witnesses and prohibiting the government from discussing the trial testimony of

witnesses with other individuals who may testify at trial. An order to sequester witnesses is

typically granted at the start of a trial. See Fed. R. Evid. 615. Defend ant should renew his motion

to sequester before trial. The motion is denied without prejudice.

                                           CONCLUSION

       As discussed above, the Court orders as follows :

       Defendant ' s motion for disclosure of Rule 404(b) evidence [DE 68] is GRANTED. The

government is ordered to notify defendant of the general nature of any Rule 404(b) evidence it

intends to offer at trial within ten days before the trial is scheduled to begin.

        Defendant' s motion for early disclosure of Brady/Giglio material [DE 71] is GRANTED

in part and DE IED in part. The government shall produce Brady and Giglio materials on a

prompt, ongoing basis and shall disclose all materials required to be disclosed under those

doctrines no later than seven days before the date trial is scheduled to begin.

       Defendant's motion to sequester witnesses [DE 70] is DENIED WITHOUT

PREJUDICE, to be renewed before trial.




                                                   3
           Case 7:20-cr-00088-BO Document 81 Filed 08/19/21 Page 3 of 4
SO ORDERED, this   J 1 day of August, 202 1.


                                T RRENCE W. BOYLE
                                UNITED ST A TES DISTRICT




                                   4

  Case 7:20-cr-00088-BO Document 81 Filed 08/19/21 Page 4 of 4
